Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is in response to the amendments and arguments filed 10/19/2021, in addition to, the interview dated 11/29/2021.  Claims 1-12 are pending.  

EXAMINER'S AMENDMENT
Claims 1-12 allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Imam (Reg. No. 58755) on November 29, 2021.

The application has been amended as follows: 

In the Specification:
	Paragraph [0003] of the specification has been amended as follows: 
System and Method for Varying Electronic Settlements Between Buyers and Suppliers With Dynamic Discount Terms, U.S. application Ser. No. 10/155,806, (now abandoned), published as U.S. 2003/0220863, invented by Don Holm, Duc Lam, and Xuan McRae;


	Paragraph [0004] of the specification has been amended as follows: 
System and Method for Varying Electronic Settlements Between Buyers and Suppliers With Dynamic Discount Terms, PCT application number PCT/US03/15542, published as WO 03/100689, invented by Don Holm, Duc Lam, and Xuan McRae;

Paragraph [0005] of the specification has been amended as follows: 
Method and System for Collaborative Vendor Reconciliation, U.S. application Ser. No. 10/155,797, (now abandoned), published as U.S. 2003/0220858, invented by Duc Lam, Georg Muller, Chandra (CP) Agrawal, Baby Lingampalli, Pavel Lopin and Xuan (Sunny) McRae;

Paragraph [0006] of the specification has been amended as follows: 
System and Method for Electronic Authorization of Batch Checks, U.S. application Ser. No. 10/155,800, now U.S. Patent No. 7,519,560, invented by Duc Lam, Matthew Roland and Xuan (Sunny) McRae;

Paragraph [0007] of the specification has been amended as follows: 
System and Method for Electronic Payer (Buyer) Defined Invoice Exchange, U.S. application Ser. No. 10/155,840, now U.S. Patent No. 7,689,482, invented by Duc Lam, Ramnath Shanbhogue, Immanuel Kan, Bob Moore and Xuan (Sunny) McRae;

Paragraph [0008] of the specification has been amended as follows: 
Method and System for Invoice Routing and Approval in Electronic Payment System, U.S. application Ser. No. 10/155,853, (now abandoned), published as U.S. 2003/0220875, invented by Bob Moore and Xuan (Sunny) McRae; and

Paragraph [0009] of the specification has been amended as follows: 
Method and System for Buyer-Centric Dispute Resolution in Electronic Payment System, U.S. application Ser. No. 10/155,866, now U.S. Patent No. 7,437,327, invented by Duc Lam, Celeste Wyman and Xuan (Sunny) McRae.

Paragraph [0042] of the specification has been amended as follows: 
The buyer and seller may negotiate the new terms for payment based on different factors. For example, based on a simple time value of money based on a selected interest rate calculation, the change in the payment amount can be calculated based on the number of days earlier or later than the originally agreed-upon settlement date that payments occur. An interest rate may be used that is extrapolated from the discount provided in the seller's original terms, or the original terms in the original agreement between the buyer and the seller. For additional description, see United States patent application System and Method for Varying Electronic Settlements Between Buyers and Suppliers With Dynamic Discount Terms, application Ser. No. 10/155,806, (now abandoned), published as U.S. 2003/0020863, invented by Don Holm, Duc Lam, and Xuan McRae which is incorporated herein by reference in its entirety.

Conclusion

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691